Citation Nr: 0502294	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  03-05 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the October 2002 substantive appeal was timely 
filed.  

2.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
right knee disorder has been received.  

3.  Whether new and material evidence sufficient to warrant 
reopening a claim of entitlement to service connection for a 
left knee disorder has been received.  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active service from January 1956 to October 
1959.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Nashville, Tennessee, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The issues of service connection for a right knee disorder 
and a left knee disorder are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a November 2000 rating decision, the RO denied service 
connection for a right knee disorder and a left knee disorder 
and notified the veteran of the adverse determination and of 
his procedural and appellate rights by correspondence, dated 
January 4, 2001.  

2.  The veteran filed a notice of disagreement in July 2001 
and the RO issued a statement of the case on July 17, 2002.  

3.  The veteran did not request an extension of time for 
filing a substantive appeal and the earliest document that 
could be construed as a substantive appeal on the issues of 
service connection for bilateral knee disorders was filed on 
October 4, 2002.  

4.  The veteran did not perfect his appeal of the November 
2000 rating decision and that decision became final.  

5.  Evidence submitted since the November 2000 rating 
decision is new and, by itself and when considered with 
previous evidence of record, relates to unestablished facts 
necessary to substantiate the claim.  


CONCLUSIONS OF LAW

1.  The veteran did not timely file a substantive appeal to 
the November 2000 rating decision denying his claim of service 
connection for a right knee disorder and a left knee disorder; 
the appeal of the November 2000 rating decision was not 
perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2004).  

2.  The November 2000 rating decision denying service 
connection for a right knee disorder and a left knee disorder 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2004).

3.  Evidence received since the November 2000 rating decision 
is new and material, and the claim for these benefits is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
38 C.F.R. § 3.156(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2004).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  

With respect to the timeliness of the October 2002 
substantive appeal, the Board notes that there are some 
claims to which VCAA does not apply.  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  It has been held not to apply to 
claims based on allegations that VA decisions were clearly 
and unmistakably erroneous.  Id.  It has been held not to 
apply to claims that turned on statutory interpretation.  
Burris v. Principi, 15 Vet. App. 348, 354-55; Smith v. Gober, 
14 Vet. App. 227, 231-32 (2000).  In another class of cases, 
remand of claims pursuant to VCAA is not required because 
evidentiary development has been completed.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Although the United 
States Court of Appeals for Veteran Claims (CAVC) held in 
Wensch that VCAA did not apply in such cases, it may be more 
accurate to say that VCAA applied, but that its notice and 
duty to assist requirements had been satisfied.  When it is 
clear that there is no additional evidentiary development to 
be accomplished, there is no point in remanding the case.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

In this case, the facts are not in dispute.  The case turns 
on statutory interpretation.  Consequently, because the law 
is dispositive of this appeal, the VCAA is not applicable.  
See Mason v. Principi, 16 Vet. App. 129 (2002); Burris, 15 
Vet. App. at 354-55; Smith, 14 Vet. App. at 231-32; see also 
Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994) (where 
application of the law to the facts is dispositive, the 
appeal must be terminated because there is no entitlement 
under the law to the benefit sought.).  As such, no further 
action is required pursuant to the VCAA.  

Here, the veteran does not contend that he requested an 
extension of time for filing a substantive appeal.  He does 
not contend that he submitted a substantive appeal prior to 
October 2002.  He only contends that he was at a VA medical 
conference until mid-September and he forgot to mail the 
substantive appeal until October 1, 2002.  Consequently, the 
law is dispositive of the issue being decided.  Since no 
reasonable possibility exists that any further development 
would substantiate the veteran's claim, VA may refrain from 
providing any further assistance.  38 U.S.C.A. § 5103A(a)(2); 
see Dela Cruz, 15 Vet. App. at 149 (2001) (holding no further 
assistance is required where "no reasonable possibility 
exists that any further assistance would aid the appellant in 
substantiating her claim").  

With respect to the issues of new and material evidence, the 
agency of original jurisdiction decision notified the veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim for service connection in 
July 2003 and September 2003.  The agency of original 
jurisdiction issued the notification letters prior to the 
adverse determination in March 2004.  

Further discussion of the duty to notify and the duty to 
assist is unnecessary in this case as the Board finds that 
the veteran has submitted new and material evidence to reopen 
his claim.  Consequently, there is no prejudice to the 
appellant.  

Timeliness of appeal

Under the provisions of 38 U.S.C.A. § 7105(a) (West 1991), an 
appeal to the Board must be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished to the veteran.  In 
essence, the following sequence is required:  There must be a 
decision by the RO, the veteran must express timely 
disagreement with the decision, VA must respond by explaining 
the basis of the decision to the veteran, and finally the 
veteran, after receiving adequate notice of the basis of the 
decision, must complete the process by stating his argument 
in a timely-filed substantive appeal.  See 38 C.F.R. §§ 
20.200, 20.201, 20.202, and 20.203 (2004).

A substantive appeal consists of a properly completed VA Form 
9, "Appeal to Board of Veterans' Appeals," or correspondence 
containing the necessary information.  Proper completion and 
filing of a substantive appeal are the last actions the 
appellant needs to take to perfect an appeal.  38 U.S.C.A. 
§ 7105(a); 38 C.F.R. § 20.202.  

A substantive appeal must be filed within 60 days from the 
date that the RO mails the statement of the case or 
supplemental statement of the case to the appellant, or 
within the remainder of the 1-year period from the date of 
mailing of the notification of the determination being 
appealed, whichever period ends later.  The date of mailing 
of the statement of the case or supplemental statement of the 
case will be presumed to be the same as the date of the 
statement of the case and the date of mailing the letter of 
notification of the determination will be presumed to be the 
same as the date of that letter for purposes of determining 
whether an appeal has been timely filed.  38 U.S.C.A. 
§ 7105(b)(1) (d)(3); 38 C.F.R. § 20.302(b) (c).  

A response which is postmarked prior to expiration of the 
applicable time limit will be accepted as having been timely 
filed.  However, in the event that the postmark is not of 
record, the postmark date will be presumed to be five days 
prior to the date of receipt of the document by the VA, 
excluding Saturday, Sunday and any legal holiday.  38 C.F.R. 
§ 20.305 (2004).  

Under 38 U.S.C.A. § 7105(d)(3), the 60 day-period may be 
extended for a reasonable period on request for good cause 
shown.  In general, time limits within which claimants or 
beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  
38 C.F.R. § 3.109(b) (2004).  

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a supplemental 
statement of the case when such a response is required, may 
be granted for good cause.  A request for such an extension 
must be in writing and must be made prior to expiration of 
the time limit for filing the substantive appeal or the 
response to the supplemental statement of the case.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  A denial 
of a request for extension may be appealed to the Board.  
38 C.F.R. § 20.303 (2004).  

The filing of additional evidence after receipt of notice of 
an adverse determination does not extend the time limit for 
initiating or completing an appeal from that determination.  
38 C.F.R. § 20.304 (2004).  

In this case, the veteran did not file a timely substantive 
appeal to the RO's November 2000 rating decision denying 
service connection for a right knee disorder and a left knee 
disorder.  The earliest document that could be construed as a 
substantive appeal is the VA Form 9 which was received at the 
RO on October 4, 2002.  This was received more than one year 
after the January 4, 2001, notification of the denial of 
service connection and more than 60 days after the date of 
the statement of the case issued on July 17, 2002.  The RO 
specifically notified the veteran at that time of the need to 
file a substantive appeal or request an extension of the time 
in which to file a substantive appeal.  He was further 
specifically notified (in bold faced type) that if he failed 
to act "we will close your case," and if he needed more 
time he should file a request for an extension.  The veteran 
does not contend that he requested an extension of time for 
submitting his substantive appeal.  He also does not contend 
that he submitted a substantive appeal prior to the 
substantive appeal, which was received at the RO on October 
4, 2002.  Although that document is dated on September 16, 
2002, the veteran has stated that he forgot to mail the 
substantive appeal until October 1, 2002.  

The veteran acknowledges that the October 4, 2002 substantive 
appeal is not timely, but he requests an extension because he 
was attending an official VA medical conference in Florida 
until approximately September 15, 2002.  While 38 C.F.R. 
§ 3.109(b) permits a request for extension to be submitted 
after expiration of a time limit, 38 C.F.R. § 20.303, 
applicable specifically to substantive appeals, requires that 
a request for extension must be made prior to the expiration 
of the time limit.  The CAVC held in Roy v. Brown, 5 Vet. 
App. 554, 556 (1993), that the specific provisions governing 
the substantive appeal in 38 C.F.R. § 20.303 takes precedence 
over the general provisions of 38 C.F.R. § 3.109.  In Roy, 
the CAVC affirmed a Board decision dismissing an appeal where 
the veteran had not filed a timely substantive appeal or 
requested an explicit extension of time to do so.  In this 
regard, the CAVC distinguished the case of Rowell v. 
Principi, 4 Vet. App. 9 (1993), on the basis that the 
appellant in Rowell had submitted numerous requests for 
extension of time within the applicable time period, and 
because the CAVC found that the Board had implicitly waived 
the timely filing requirement.  Neither of these 
considerations applies here, and the failure of the veteran 
to file, as he must do and was instructed to do, a request 
for an extension within the time period specified, precludes 
the Board from moving on to consider whether good cause was 
shown for the delayed filing of the substantive appeal.  

The Board finds that the veteran did not timely file a 
substantive appeal to the November 2000 rating decision 
denying his claim of service connection for a right knee 
disorder and a left knee disorder.  Consequently, the Board 
concludes that the appeal of the November 2000 rating decision 
was not perfected.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.302 (2004).  

New and Material Evidence

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In a November 2000 rating decision, the RO denied service 
connection for a right knee disorder and a left knee 
disorder.  

The veteran contended that he sustained bilateral knee 
injuries during rifle range training in boot camp in 1966.  
He stated that the drill instructor pushed him backwards with 
his foot while the veteran was in a kneeling position.  He 
contended that the resulting hyperflexion injuries resulted 
in chronic bilateral knee symptoms that worsened over time.  
He stated that he did not report his injury or seek treatment 
during active service.  

The service medical records did not show treatment or 
diagnosis of the claimed injuries.  They show the veteran 
sought treatment for a left knee abrasion in May 1967.  One 
day earlier he was running and fell.  He sustained a one-inch 
abrasion.  That morning while on patrol the abrasion became 
infected after exposure to water while wading through rice 
paddies.  Physical examination showed a small amount of 
drainage and erythema around the abrasion.  The impression 
was infected abrasion, which was cleaned and treated.  The 
service medical records showed no further complaints or 
treatment for knee symptoms.  The December 1967 separation 
medical examination showed the lower extremities and 
musculoskeletal system was normal.  

The only post-service medical evidence consisted of a June 
2000 private medical examination report.  The veteran related 
a history of the bilateral knee injury during boot camp.  He 
stated he had been diagnosed with a right knee anterior 
cruciate ligament tear.  Based on physical and x-ray 
examinations the impression was right knee anterior cruciate 
ligament tear with degenerative changes.  The physician did 
not relate the diagnosis to the reported in-service injury.  

The RO determined that the service medical records did not 
show evidence of a right knee injury and the separation 
examination was negative for a right knee disorder.  The RO 
determined that the post-service medical report showed a 
diagnosis of a right knee disorder but the physician did not 
relate the diagnosis to active service.  

The RO determined that, although the veteran sustained a left 
knee abrasion during active service, the injury was acute and 
transitory and did not result in a chronic disorder.  The RO 
also determined that the post-service medical evidence did 
not show a current left knee disorder.  

The RO notified the veteran of the adverse determination and 
of his procedural and appellate rights by correspondence, 
dated January 4, 2001.  The veteran filed a notice of 
disagreement in July 2001 and the RO issued a statement of 
the case on July 17, 2002.  The veteran submitted a 
substantive appeal on October 4, 2002.  Therefore, he did not 
timely perfect his appeal of the November 2000 rating 
decision and that decision became final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2004).  

A final decision shall not be subject to revision on the same 
factual basis except by duly constituted appellate 
authorities or except as provided in § 3.105 of this part.  
38 C.F.R. § 3.104(a).  

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  A 
claim will be reopened and reviewed if new and material 
evidence is submitted.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2004).  

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  

If new and material evidence is submitted, the case will be 
decided on the merits.  See Wilkinson v. Brown, 8 Vet. 
App. 263 (1993); Ivey v. Derwinski, 2 Vet. App. 320, 322 
(1992).  

The evidence added to the record since the November 2000 
rating decision includes a videotaped statement from a former 
comrade, private medical records and a private medical 
opinion, and VA medical opinions.  

The videotaped statement from the veteran's former comrade 
attests to the fact that the veteran sustained bilateral knee 
injuries during boot camp when the drill instructor pushed 
him to the ground with his foot.  

The additional private medical records show the veteran 
purchased a knee brace in 1990.  A March 2003 medical 
examination indicates a diagnosis of osteoarthritis of the 
knees, which the examiner stated may well have stemmed from 
the initial injury years ago.  A July 2003 Magnetic Resonance 
Imaging scan shows tricompartmental osteoarthritis of the 
right knee and tricompartmental osteoarthritis and a meniscal 
tear in the left knee.  A September 2003 examination report 
contains a diagnosis of bilateral osteoarthritis of the knees 
with tricompartmental osteoarthrosis and a left knee meniscal 
tear.  

A November 2004 VA medical statement notes that x-rays 
confirm the presence of advanced traumatic degenerative 
arthritis.  The examiner states that, in the absence of any 
history of a post-service knee injury, it is as likely as not 
that the arthritis in the knees has a direct relationship 
with the injuries sustained in boot camp.  

This above evidence is new because it was not previously of 
record at the time of the November 2000 rating decision.  The 
videotaped statement is material because it provides an 
eyewitness account that the veteran sustained knee injuries 
during boot camp.  The additional medical evidence is 
material because it establishes that the veteran has current 
bilateral knee disorders.  It also establishes that the 
veteran's current knee disorders may well have stemmed from 
the initial injury years ago or that it is as likely as not 
that the arthritis in the knees has a direct relationship 
with the injuries sustained in boot camp.  

Consequently, this evidence added to the record since the 
November 2000 rating decision relates to unestablished facts 
necessary to substantiate the claim.  

The Board must assume the credibility of this evidence when 
making a determination whether new and material evidence has 
been submitted.  Justus, 3 Vet. App. at 513.  

Credibility determinations as to the probative value of the 
evidence in this case can only be made when adjudicating the 
merits based on all the evidence of record.  

The Board concludes that the evidence received since the 
November 2000 rating decision is new and material, and the 
claim for these benefits is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. 38 C.F.R. § 3.156(a) (2004).  


ORDER

The October 2002 substantive appeal was not timely filed.  

The veteran, having submitted new and material evidence to 
reopen the claim of service connection for a right knee 
disorder and a left knee disorder, the claim is reopened only 
to that extent.  



REMAND

In March 2004 the RO obtained a VA medical opinion on the 
issues of service connection.  The RO provided the examiner a 
brief statement of facts.  The response from the VA medical 
examiner is not adequate.  The examiner did not certify a 
review of all the evidence.  The examiner provided conclusory 
responses on the issue of a nexus between the veteran's 
current bilateral knee disorders and active service.  The 
examiner concluded that the osteoarthritis of the knees is 
not due to service.  The only explanation for the opinion is 
the long gap of time since service and the overall picture of 
the medical evidence.  The examiner does not provide specific 
reasons for the conclusions or cite any specific evidence in 
support of the conclusions.  The examiner does not address 
the remaining medical opinions that indicate a relationship 
between the current bilateral knee disorders and active 
service.  Therefore, this opinion must be fully explained or 
another medical opinion obtained.  

VA's duty to assist the veteran includes obtaining a medical 
examination and/or opinion where the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2004).  

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  Review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  Such notice should 
specifically apprise him of the evidence 
and information necessary to substantiate 
his claims for service connection for 
right and left knee disorders and inform 
him whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, of the appropriate time 
limitation within which to submit any 
evidence or information, and request that 
he provide any evidence in his possession 
that pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should contact the VA 
examiner who issued the March 2004 
medical opinion.  The examiner should 
clarify the medical conclusions reached.  
The examiner must review the claims 
folder and certify that the claims folder 
was reviewed.  The examiner should 
provide specific reasons for any 
conclusions based on the evidence of 
record.  In so doing, the examiner should 
address the service medical records, 
including the December 1967 separation 
medical examination, and the March 2003 
private medical opinion and the November 
2004 VA medical opinion.  The 
clarification of the medical opinion must 
be accompanied by a complete rationale.  

3.  If the VA examiner who issued the 
March 2004 medical opinion is no longer 
available, the VBA AMC should schedule 
the veteran for a VA orthopedic 
examination to determine the nature and 
etiology of the veteran's bilateral knee 
disorder.  The medical evidence includes 
diagnoses of osteoarthritis of the right 
knee and osteoarthritis and a meniscal 
tear in the left knee, and advanced 
traumatic degenerative arthritis, 
bilaterally.  It is imperative that the 
physician designated to examine the 
veteran review the evidence in his claims 
folder, including a complete copy of this 
REMAND.  All indicated tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  

Based on a review of the claims folder 
and the examination of the veteran, the 
physician is to opine on the following 
questions:  

What is the likelihood that the veteran's 
current right knee disorder is due to the 
claimed injury sustained during boot camp 
in 1966?  

What is the likelihood that the veteran's 
current left knee disorder is due to the 
claimed injury sustained during boot camp 
in 1966 or the May 1967 abrasion?  

The physician should address the service 
medical records, including the December 
1967 separation medical examination, and 
any medical statements or opinions of 
record that pertain to the issue of 
causation.  A complete rationale should 
be given for all opinions and conclusions 
expressed.  

4.  The issues of entitlement to service 
connection for a right knee disorder and 
a left knee disorder should be 
readjudicated.  If the requested benefits 
are not granted, a supplemental statement 
of the case (SSOC) should be furnished.  
The SSOC must contain notice of all 
applicable criteria pertinent to the 
veteran's claim on the issues of service 
connection.  A reasonable period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for final appellate review.  

Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the CAVC for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


